UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

              (!,o ~Y ,Jt:<:<;ufo
                                                                    CIVIL RIGHTS COMPLAINT
                           Plaintiff,                               42 U.S.C. § 1983

[Insert full name of plaintiff/prisoner]

                                                                    JURY DEM~D

                                                                    YES_/_        NO _ _




                                                                                       IN cu:   t{·r: :.:);:: ncE
                                                                                  U.S. DISrRIC f COURf E.D.N. V.

     l'lecu'e::Rf(; 17/lc:<Ptt/               (   D c.d   ii.z;                   * MAR 0~ 2020 *
lCG b C.                /0 c'.l (A t:m A N -4w::                                   BROOKLYN OFFICE
                      fl. f: ,Lf_{'<L/
KA s L Z7d:e c7<rDe'1endant(s).
[Insert full name(s) of defendant(s). If you need additional
space, please write "see attached" and insert a separate                          RECEIVED
page with the full names of the additional defendants. The
names listed above must be identical to those listed in Part I]




I.       Parties: (In item A below, place your name in the first blank and provide your present
         address and telephone number. Do the same for additional plaintiffs, if any.)

         A.   Name of plaintiff          cc) 'fef , ) I           f',S:::(CL L)
         If you are incarcerated, provide the name of the facility and address:

          Zhr::J>Aa                 C<-0-f zf L,,cr. tA ,,.c_

         Prisoner ID Number:            ;2() /9'6 D ~ f ~ f
                                                      1
       If you are not incarcerated, provide your current address:




      Telephone Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



       8. List all defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.



       Defendant No. 1




                                  /()t>  lei cr1AN i'ff--. lASi f'l_.,ac/4iJ.1 11.f·. I I{(/J7
                                     Address



      Defendant No. 2                flassAU~drJ-i;
                                     Full Name                      (
                                                                        C1Jrl,     k


      Defendant No. 3
                                     Full Name


                                     Job Title



                                                 2
                                       Address



        Defendant No. 4
                                       Full Name


                                       Job Title




                                       Address



        Defendant No. 5
                                       Full Name


                                       Job Title




                                       Address

 II.    Statement of Claim:

 (State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
 well as the location where the events occurred. Include the names of each defendant and state
 how each person named was involved in the event you are claiming violated your rights. You
 need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
 of related claims, number and set forth each claim in a separate paragraph. You may use
 additional 8 ½ by 11 sheets of paper as necessary.)

 Where did the events giving rise to your claim(s) occur?   cM2,-;]) f[,/C:{N!             l/,.J /::/·
~ ~Jt/& tc1&s:e;✓~~LeAc1flit-1r:1~< ~r:d ~~1                                                             to.J
&.lbl1~#-?Nt7tts ii' my &:;};// ~ . z -;t!:6] voif.
                                                         d~~ f's: /4 l!N ~ ;';/f
 ~ t() m &
_})VD 31 st2,o/1'.
                                      der
 When did the events happen? (include approximate time and

                                                   cL 4rr&ecL LN_ ( L 2...- 2J)
                                                   3
... _




         ~e L                                         ec / . B           ,,      l95'58u          ud
        --S11:       Grr.                 tcc-7d:, ~                  · /! .
         ~~......._._-=---""""--~--'-P---+-'"---f--'or.::-._,.,..~-.C-------'"-~~~_....,._.~~~              re
                                                                                                             /




         II.A.  Injuries.      If you are claiming injuries as a result of the events you are complaining
         about, describe your injuries and state what medical treatment you required. Was medical
         treatm nt received?




                                                         4
 Iii.   Relief: State what relief you are seeking if you prevail 011 your complaint.

         £'B ,C: j_ a2- 1,,<--¥_J2J-l}c:~dA/;_i1~
l)u< e z';;
 ~ ~ . i , it1,11::1'e(..-e~t1.c:!c.,,d8r Add ~J
    £ 1!&-;>lJ tL:. L '-6. rl fr/ (J A / / tJ ~ "t; t-(_17 J;
                                                cJ

 n~--(/:,C;_A.~--PIN £1 _f:(j( die~Y(;g !ZgL-
 m ecl,/cJ~ e =k,///<: ~~ Li & 1-Af7
 U/er-1 c:L AvL /J S:.L'::,c/Z £A.G(' 21: A
fu//t:u4 'j;d-!!:U!J b m ~ " ' b; 1>,rc/(/c~A.(~Ardf:.t1_l~J
        I declare under penalty of perjury that on       i/Jt)
                                                           -      -   ·?.
                                                                        O
                                                                      ,<.
                                                                                   .
                                                                            , I delivered t h.1s

 complaint to prison authorities   a1!JJ)5f/u   l,u,-1~ (/;~~'.e'Ye,u((r1.o be mailed to the United
                                               (name    prison)
 States District Court for the Easter:1 District of New York.


        I declare under penalty of perjury that the foregoing is true and correct.


 Dated:#
                                        Signature of Plaintiff



                                        -------·---
                                        Name of Prison facility :x fa,ddr ess if not incarcerated

                                           ??As:\G/d<lfWly_                      ~<'.lrt           tilfl'?.
                                           I 6 () f!A~ A tJ /lv ,z
                                        £--1Jd_~Ho6 :.L fl.Y)-1~(!_1
                                        Address                                  7         (                  f




                                                                                        rev 1211/2015

                                                     s
         FI LED
      IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

*     MARO 4 2020
                                                                             ·•--
                                                                             '<r
                                                                                    ,~,..,....,.,~-
                                                                                    ,..      •.    .........., -
                                                                                                                 - - I


                                        ~n:O---l:-:>tt>-NL".l N"i' t:'.17.




LOC
'\00
EAST CARMAN   A.VENUE
       tAEAl)OW• NEW YORK 11554--1146
